SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1307
CA 15-00875
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


AMY MECH, INDIVIDUALLY, AND AS PARENT AND NATURAL
GUARDIAN OF ALLISON MECH, AN INFANT,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

UNITED CEREBRAL PALSY AND HANDICAPPED CHILDREN’S
ASSOCIATION OF SYRACUSE, INC., ENABLE, INC., AND
EXPLORING YOUR WORLD, DEFENDANTS-RESPONDENTS.
-------------------------------------------------
UNITED CEREBRAL PALSY AND HANDICAPPED CHILDREN’S
ASSOCIATION OF SYRACUSE, INC., ENABLE, INC., AND
EXPLORING YOUR WORLD, THIRD-PARTY
PLAINTIFFS-APPELLANTS,

                      V

MASON CORPORATION, THIRD-PARTY
DEFENDANT-RESPONDENT.


DEFRANCISCO & FALGIATANO LAW FIRM, SYRACUSE (JEAN MARIE WESTLAKE OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

GOLDBERG SEGALLA LLP, GARDEN CITY (MOLLY RYAN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS AND THIRD-PARTY PLAINTIFFS-APPELLANTS.

WOODS OVIATT GILMAN LLP, ROCHESTER (JAMES P. MCELHENY OF COUNSEL), FOR
THIRD-PARTY DEFENDANT-RESPONDENT.


     Appeals from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered August 12, 2014. The order
granted the motion of defendants for summary judgment dismissing the
complaint and granted the motion of third-party defendant for summary
judgment dismissing the third-party complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court